Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



U.S. Patent #2017/0146344 to Clark (noted):


As is shown in Figures 1-3, Clark describes a movable object (@ 101) comprised of an unmanned aerial vehicle (UAV).  

As shown in Figure 1, the UAV comprised a main vehicle body housing (coupled to) the system components of Figure 3.  Said system components, including a processor (@ 110 of Figure 2) and memory, configured for executing pre-programmed travel instructions that define a mission that includes: 

A) The generation of a main flight path/route of a defined range for imaging the area being traversed (the mission) – i.e., a range defined by predetermined starting and ending locations [note: paragraphs 0017 and 0039];

“The term "autonomous vehicle" or "semi-autonomous vehicle," as used herein, generally refers to a vehicle that is configured to operate without substantial or any involvement from an on-board operator (e.g., a driver or pilot). An "unmanned aerial vehicle," or "UAV," as used herein, can denote a type of autonomous or semi-autonomous vehicle whose physical operational capabilities include aerial travel or flight. Such a vehicle may execute pre-programmed travel instructions rather than receive travel commands wirelessly from an operator on the ground. The pre-programmed travel instructions may define a mission that the unmanned aerial vehicle performs. Aspects of a mission may include a flight path and instructions to gather a defined set of data during the flight such as photographs or sensor measurements. An unmanned aerial vehicle can be an aircraft that is configured to take off and land on a surface. In some cases, an unmanned aerial vehicle can automatically travel from one location to another without any operator involvement. In some cases, an unmanned aerial vehicle can travel a far distance from a starting point. The distance can be far enough that the unmanned aerial vehicle cannot return to a starting point without refueling or recharging at an intermediate location. An unmanned aerial vehicle can be configured to land on a landing pad and/or charge In some cases, an unmanned aerial vehicle may be programmed to react to an obstacle in its path. If an obstacle is detected, the unmanned aerial vehicle may slow down, stop or change course to try to avoid the obstacle.” (emphasis added) [paragraph 0017]. 
“In step 302, the unmanned aerial vehicle 101 initiates the mission. In some embodiments, the mission or part of the mission may be to gather images of a predefined area to generate a two- and/or three-dimensional map. In other instances, the mission may involve gathering and generating other types of data pertaining to the physical characteristics of the objects or structures the unmanned aerial vehicle 101 flies over, such as identifying certain objects or interest and determining physical conditions of the objects of interest” (emphasis added) [paragraph 0017].


B) The capturing of first payload information including a plurality of first images and sensor data of the area, while traversing the defined range in the horizontal direction [note: the last 8 lines of paragraph 0018; paragraph 0022; and paragraph 0039]; and

“Topology based adaptive data gathering is disclosed herein. The term "topology," as used herein, generally refers to one or more topographical features obtained from a study of a terrain or surface using various techniques or analyses, including but not limited to geomorphometry. As an unmanned aerial vehicle executes a mission in an area, the relevant topology determined by the unmanned aerial vehicle includes the topology of the area over which the unmanned aerial vehicle flies during the mission. As described herein, in some cases, the relevant topology is that of the terrain or surface of the area immediately in the path of flight of the unmanned aerial vehicle as it approaches and eventually flies over the area in the flight path” (emphasis added) [paragraph 0017]

“The rate of data gathering and processing can be varied further depending on additional factors. For example, in some embodiments, the unmanned aerial vehicle 101 may determine based on the detected topology, that the object or the surrounding it is approaching is not of interest to the mission it is performing. In some missions, for example, detailed information pertaining to only buildings of a certain size or above is relevant, and accordingly, the unmanned aerial vehicle 101 may not increase its rate of data gathering when it determines it is approaching a small house. Similarly, in some missions, detailed information pertaining to only piles of rocks may be relevant, and the unmanned aerial vehicle 101 performing those missions may not increase its rate of data gathering as it approaches to a building. In other embodiments, the relevance of an object or surroundings can be a matter of degree such that the rate of data gathering can be increased or decreased based on the varying degrees or levels of interest in a mission. In yet another embodiments, the unmanned aerial vehicle 101 may have one or more default modes of data gathering depending on generic features, such as size, height, volume, etc., of the one or more objects or terrestrial conditions it is approaching and/or flying over. In such embodiments, particular determination of the object or condition (e.g., building vs. pile of rocks) may be only partially performed or wholly omitted” (emphasis added) [paragraph 0022]

“In step 302, the unmanned aerial vehicle 101 initiates the mission. In some embodiments, the mission or part of the mission may be to gather images of a predefined area to generate a two- and/or three-dimensional map. In other instances, the mission may involve gathering and generating other types of data pertaining to the physical characteristics of the objects or structures the unmanned aerial vehicle 101 flies over, such as identifying certain objects or interest and determining physical conditions of the objects of interest” (emphasis added) [paragraph 0039]

from (based on) these captured first captured images, generating three-dimensional shape data (e.g., a 3D topology map) of the area being traversed [note paragraphs 0017-0018, 0021 (particularly lines 6-9 thereof), 0036-0037, and 0039-0041]; 

“The term "autonomous vehicle" or "semi-autonomous vehicle," as used herein, generally refers to a vehicle that is configured to operate without substantial or any involvement from an on-board operator (e.g., a driver or pilot). An "unmanned aerial vehicle," or "UAV," as used herein, can denote a type of autonomous or semi-autonomous vehicle whose physical operational capabilities include aerial travel or flight. Such a vehicle may execute pre-programmed travel instructions rather than receive travel commands wirelessly from an operator on the If an obstacle is detected, the unmanned aerial vehicle may slow down, stop or change course to try to avoid the obstacle. 
Topology based adaptive data gathering is disclosed herein. The term "topology," as used herein, generally refers to one or more topographical features obtained from a study of a terrain or surface using various techniques or analyses, including but not limited to geomorphometry. As an unmanned aerial vehicle executes a mission in an area, the relevant topology determined by the unmanned aerial vehicle includes the topology of the area over which the unmanned aerial vehicle flies during the mission. As described herein, in some cases, the relevant topology is that of the terrain or surface of the area immediately in the path of flight of the unmanned aerial vehicle as it approaches and eventually flies over the area in the flight path.” [paragraphs 0017-0018]

“One of various types of missions performed by the unmanned aerial vehicle 101 can be payload data gathering, payload data including images (two- or three-dimensional), sounds, video, and other characteristic data of one or more objects, structures, or attendant conditions within an area covered by the mission. For example, the unmanned aerial vehicle 101 can be assigned to collect payload data in the illustrated scene 100 to generate a three-dimensional image of an area in the scene 100. As the unmanned aerial vehicle 101 flies over the piles of objects 102, the unoccupied space 103, the below-ground structure 104, and the above-ground structure 105, the unmanned aerial vehicle 101 can adjust its rate of data gathering based on the  [paragraphs 0021] 

“In step 302, the unmanned aerial vehicle 101 initiates the mission. In some embodiments, the mission or part of the mission may be to gather images of a predefined area to generate a two- and/or three-dimensional map. In other instances, the mission may involve gathering and generating other types of data pertaining to the physical characteristics of the objects or structures the unmanned aerial vehicle 101 flies over, such as identifying certain objects or interest and determining physical conditions of the objects of interest. 
In step 304, using various components described in connection with FIG. 2 above, the unmanned aerial vehicle 101 may determine the topology of the area it flies over. In some embodiments, the unmanned aerial vehicle 101 may gather distance data of its surroundings at a default rate using the distance detector 107 to determine if certain physical 
In step 306, the unmanned aerial vehicle 101 may adjust its data gathering as a significant or otherwise meaningful change in topology is determined. In some embodiments, the adjustment in data gathering can be gradual, and in other embodiments, the adjustment of data gathering can be bimodal or discrete. In some embodiments, the adjustment of data gathering can be based on identification of the object or structures based on the topology determination. For instance, the unmanned aerial vehicle 101 may be configured to double its rate of data gathering when it encounters a building while it can be configured to triple the rate when it approaches a pile of rocks. Also, in some embodiments, the adjustment in data gathering my further involve adjusting the flying speed, for example, to allow more time for data gathering. In some embodiments, the dynamic adjustment of data gathering can be only partially implemented to balance the adaptability of the data gathering system and simplicity in implementation” [paragraphs 0039-0041]
C) Based on the generated three-dimensional shape data, detecting areas/objects of interest (e.g., above ground structures) and, in response thereto, generating an additional/supplemental flight route for causing the UAV to change its flight speed and or hover over and around the structure while acquiring/capturing additional/second payload information – i.e., additional/second image and sensor data – for generating, based on the additional captured information, additional three-dimensional shape data of the detected areas of interest [note paragraphs 0021-0022, 0025, 0036-0037].

As addressed above, Clark describes a UAV systems in which the original/main flight path is modified during flight to include the additional/supplemental/second flight route/path in order to capture images/data of a detected above ground structures.  Clark describes this supplemental flight route/path as being that needed to capture additional images of a detected above ground structure (e.g., a building), being approached horizontally via the first flight path, wherein the supplemental path causes the UAV to “hover over and around” the so detected above ground structure [e.g., note the last 16 lines of paragraphs 0021 and the last 10 lines of paragraph 0037] - wherein “over” indicates vertically and “around” indicates horizontally. These directions being “towards” the object given that, as described, the structure is being “approached” during flight/imaging. 


“As discussed above, one or more of the sensors 115, the camera 111, and the distance detector 107 can be configured to receive, process, and/or generate data at a dynamic or adaptive rate in response to the physical characteristics of the object or field of interest, such as the topology of a designated area. For instance, the distance detector 107 of the unmanned aerial vehicle 101 can detect that the vehicle 101 is approaching a building (the above-ground structure 105 in FIG. 1), which is of interest to the mission, and the camera 111 may gradually increase the rate at which the camera 111 takes pictures of the building. The unmanned aerial vehicle 101 can further adjust the speed of the flight through the motor controllers 120, for example, over and around the building to allow more pictures to be taken by the camera 111” (emphasis added) [paragraph 0037]

 
U.S. Patent #9,508,263 to Teng (noted):


“As mentioned, the flight leg facility 104 can generate flight legs with one or more leg spacings.  For instance, in at least one embodiment, the flight leg facility 104 can generate flight legs with an equal leg spacing between flight legs (i.e., flight legs that are spaced an equal distance apart).  By providing equal leg spacing, in some embodiments, the mission generation system 100 can enable a UAV to capture digital aerial images that overlap sufficiently and by an equal (or near equal) amount” (emphasis added) [lines 35-43 of column 10]


“In one or more embodiments, the mission generator 108 maintains a certain altitude above the ground based on one or more characteristics of the UAV. For example, in one or more embodiments, the mission generator 108 may establish altitude data based on a resolution or lens angle of a camera affixed to a UAV. For instance, a client may desire digital aerial images of a particular resolution (e.g., 1 pixel per 5 cm) and a certain amount of overlap between aerial images (e.g., 60% side overlap and 50% forward overlap). Based on the characteristics of a camera affixed to the UAV, the UAV may need to maintain a certain altitude above the ground to obtain the desired resolution and/or overlap. The mission generator 108 can identify an altitude to maintain based on the desired resolution and/or overlap and the resolution, lens angle, and/or other characteristics of the camera affixed to the UAV” (emphasis added) [lines 14-29 of column 16]


“Rather than simply circumventing an obstacle, the mission generator 108 can also modify the mission plan to capture aerial images of an obstacle. In particular, in response to identifying an obstacle, the mission generator 108 can generate a mission plan that orbits an obstacle to obtain digital aerial images of the obstacle. For example, the mission generator 108 can modify the mission plan to provide instructions for orbiting a building at various flight altitudes to obtain digital aerial images of the building. More specifically, the mission generator 108 can modify the mission plan to orbit the building at altitudes separated by a vertical spacing. Moreover, the mission generator 108 can include instructions in the mission plan to rotate a camera affixed to the UAV (or rotate the UAV itself) to capture digital aerial images of the building adjacent to the UAV during flight” (emphasis added) [lines 57-67 of column 16 and lines 1-5 of column 17]


As illustrated by the previous example embodiment, the mission generation system 100 may be implemented in whole, or in part, by the individual elements 202a-210 of the environment 200.  Although the previous example, described certain components of the mission generation system 100 implemented with regard to certain components of the environment 200 (e.g., implementation of the flight leg facility 104 via the client device 202a), it will be appreciated that components of the mission generation system 100 can be implemented in any of the components of the environment 200.  For example, the mission generation system 100 may be implemented entirely on the client device 202b.  Similarly, the mission generation system 100 may be implemented on the server(s) 210.  Alternatively or additionally, different components and functions of the mission generation system 100 may be implemented separately among the client devices 202a-202b, the UAV 204, the docking station 206, the network 208, and the server(s) 210.  For instance, the mission generator 108 may be implemented as part of the docking station 206, the elevation data manager 110 may be implemented as part of the UAV 204, the flight path generator 106 may be implemented as part of the client device 202b, and the storage manager 112 may be implemented as part of the server(s) 210 (emphasis added) [lines 65-67 of column 21 and lines 1-21 of column 22]



U.S. Patent Document #2013/0317667 to Kruglick (noted):


“Briefly stated, a UAV based image capture system may be implemented on a computing device for control of a mobile remote camera to provide a path of images in order to facilitate generation of three dimensional (3D) models. While examples are described using unmanned aerial vehicles, embodiments may also be implemented with remote controlled land-based or marine-based vehicles. The flight path of a UAV may be controlled and dynamically modified path such that the UAV observes all the surfaces of a central object by receiving data on hypothesized surface normals and view cones of unobserved surfaces” (emphasis added) [@ paragraph 0024].




“The remote computing device 216 may include a flight control module 232 for processing received feedback from the UAV and providing flight control instructions to the UAV to dynamically adjust its flight operations. An image processing module 234 may receive captured images from the image capture module 228, process the images, and provide information to a processor 230 such that the flight path of the UAV can be dynamically adjusted based on observed surfaces of a structure (or object) in order to cover unobserved surfaces. According to some embodiments, the processor 230 may hypothesize surface normals and view cones of unobserved surfaces based on the observed surfaces and determine a set of desired locations to be included in the UAV's flight path. The processor 230 may then determine a new (or adjusted) flight path based on a comparison of desired flight parameters (e.g., restrictions such as available fuel, altitude, noise levels, etc.) and the desired locations. 

FIG. 3 illustrates two example flight paths for a UAV, a predefined one and another one based on least impact path and solid modeling techniques in accordance with at least some embodiments. Without dynamic adjustment to cover unobserved surfaces, the flight path of a UAV may result in insufficient images of the structure to be observed. As shown in diagram 300, a predefined flight path 340 for a UAV 304 may be rather simple, but the camera may not be able to capture details of various portions of a structure 302 such as depth of windows, sub-deck portions, etc. Even if the flight path is made relatively more complicated around the structure, dynamic conditions such as lighting may affect how well different portions of the structure can be observed. Thus,observation quality may be sacrificed if a predefined flight path is used. This in return may result in low quality modeling of the structure. For example, engineers attempting to model a complicated structure for assessment may not be able to capture details of certain three dimensional features” 

(Emphasis added) [@ Paragraphs 0031 and 0032].




U.S. Patent Document #2010/0100269 to Ekhaguere et al (noted):


“Herein, the term "flight plan" generally refers to the planned path of flight of a UAV, such as UAV 100, while the term "flight path" generally refers to an observed or planned path of flight of another aerial vehicle that the UAV may encounter. However, these terms may otherwise be used interchangeably. 
FIG. 2 depicts a UAV flight according to a UAV flight plan, where the UAV, for example UAV 100, calculates the UAV flight plan in order to avoid a flight corridor and another aircraft's flight path. In doing so, the UAV preferably makes use of multi-modal logic and input from at least two sources. The UAV flight plan may later be adjusted (or a new flight plan may be calculated) to avoid an obstacle. This adjustment or recalculation also preferably uses multi-modal logic. 
The UAV flight plan depicted in FIG. 2 includes four waypoints. It is assumed that UAV 100 begins at waypoint 210, proceeds to waypoint 215, then to waypoint 220, and finally to waypoint 225 before returning to waypoint 210. However, these four waypoints and this UAV flight plan are merely examples. An actual UAV flight plan may contain more or fewer waypoints, and the paths between these waypoints may be more or less direct than is depicted in FIG. 2. 
UAV 100 may comprise an on-board global positioning system (GPS) for determining its location and velocity, and for adjusting its UAV flight plan. However, UAV 100 may use other types of position-determining equipment instead of or along with a GPS in order to navigate. 
Presumably, UAV 100 is pre-configured with information regarding airport 230, flight corridor 245 and flight path 235. Alternatively, this information may be uploaded to UAV 100 during flight planning or dynamically transmitted to UAV 100 during flight. UAV 100 may not, however, contain information regarding obstacle 240. Thus, UAV 100 may be able to calculate a first UAV flight plan that avoids airport 230, flight corridor 245 and flight path 235, but UAV 100 may need to dynamically adjust its UAV flight plan to avoid obstacle 240. 
For example, based on the first UAV flight plan and input from one or more of its sensors, UAV 100 may calculate a second UAV flight plan to avoid obstacle 240. Alternatively, UAV 100 may dynamically adjust or recalculate its UAV flight plan to avoid airport 230, flight corridor 245, flight path 235 and obstacle 240. Furthermore, UAV 100 may adjust its UAV flight plan based on input from a ground control station as well” (Emphasis added) [@ Paragraphs 0022 and 0027].
“At point D, UAV reverts to its previous altitude and proceeds according to its UAV flight plan to waypoint 220. Once at waypoint 220, UAV 100 changes direction and proceeds, according to its UAV flight plan, on a vector towards waypoint 225. At point E, UAV 100 senses obstacle 240. Obstacle 240 may have been previously unknown to UAV 100, and therefore UAV 100 may dynamically adjust its UAV flight plan to avoid obstacle 240. This adjustment may be autonomously determined and executed by UAV 100, or may be made in conjunction with input from the ground control station. 
Furthermore, obstacle 240 may be a stationary object, or may be an object that is in motion either on the ground or in the air. For example, obstacle 240 might be an aircraft or a weather balloon. Alternatively, obstacle 240 may be a ground-based object, such as a building or a deployment of anti-aircraft artillery. Preferably UAV 100 detects obstacle 240 with its onboard video camera, but UAV 100 may use one or more other sensors to detect obstacle 240. 
At point E, UAV 100 dynamically adjusts its UAV flight plan to avoid obstacle 240. For example, UAV 100 may fly around, over or under obstacle 240. At point F, UAV 100 re-acquires its original vector towards waypoint 225. Once at waypoint 225, UAV 100 changes direction and proceeds, according to its UAV flight plan, on a vector back to waypoint 210 (Emphasis added) [@ Paragraphs 0033 and 0035].


“By way of example, memory 804 may comprise data representing at least one flight path of a different aircraft and data representing at least one flight corridor. Furthermore, memory 804 may comprise program instructions executable by the processor to calculate a first UAV flight plan to avoid the at least one flight plan and the at least one flight corridor and to store the first UAV flight plan in the memory, program instructions executable by the processor for the UAV to fly according to the first UAV flight plan, program instructions executable by the processor to calculate a second UAV flight plan based on the first UAV flight plan and input from a camera,  (emphasis added) [paragraph 0055]









Claims 8-10 and 14-16 are objected to because of the following informalities: 

A) In line 13 of claim 8, “the flight route” should read --the first flight route--. 1

B) In line 11-12 of claim 15, “along the flight route” should read --along the first flight route--. 2

C) In line 10 of claim  16, “along the flight route”  should read  --along the first flight route--. 3
 
 Appropriate correction is required.


























The examiner notes that, in the last Office action, the examiner construed the recitation of objected to claim 13, i.e., “acquiring the first images at imaging positions in the second flight route where no image has been previously captured” as having been directed to the subject matter of claim objected to claim 6 - albeit very broadly recited.  The examiner notes that all images are captured at imaging position along any route for which no images have been previously captured – i.e., when images are first captured along the route.  Thus the limitation in question does not avoid the prior art of record [at least as continues to be broadly recited].


The examiner notes that claims 16 avoids the art of record in at least the recitations of the “first set of three-dimensional shape data” and the “second set of three-dimensional shape data” as now recited in the context of claim 16.  Claims 1, 8, and 15 avoid the art of record for like reasons.






Claims 8-10 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claims 1-3 and 7 are allowed.

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                          /DAVID E HARVEY/
                                                          Primary Examiner, Art Unit 2481

	







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g., Note line 10 of claim 1.
        2 E.g., Note line 10 of claim 1.
        3 E.g., Note line 10 of claim 1.